ORDER

PER CURIAM.
Appellant, Edward K. Stone, appeals the judgment of conviction for two counts of possession of a controlled substance, RSMo § 195.202 (1994), entered by the Circuit Court of Lincoln County after a jury trial. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by substantial evidence and is not *764against the weight of the evidence, and no error of law appears. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).